Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 1 of 23 PageID #: 974




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

                                                   )
JEFFREY L.G. JOHNSON, et al.,                      )
                                                   )
                Plaintiffs,                        )    No. 4:21-CV-39 RLW
                                                   )
        v.                                         )
                                                   )
JUDGE STEPHEN R. CLARK, et al.,                    )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on several motions to dismiss and other various motions.

These matters are fully briefed and ready for disposition.          The Court dismisses Plaintiffs’

Complaint in its entirety.

                                          BACKGROUND

        On January 6, 2021, pro se Plaintiffs Jeffrey L.G. Johnson, Jerry A. Johnson, and Joseph

Johnson (collectively referred to herein as “Plaintiffs”) paid the filing fee and filed a Complaint,

alleging various state and federal constitutional violations, civil rights violations, as well as claims

for conspiracy, fraud, and kidnapping. (ECF No. 1). This is the seventh action filed by Plaintiffs

together, separately, or with other plaintiffs. See Johnson v. United States, No. 4:20-CV-00679

SRC, 2020 WL 3250072 (E.D. Mo. June 16, 2020); Johnson v. United States, No. 19-CV-2328-

SRC (E.D. Mo. Dec. 19, 2019), Johnson v. United States, No. 4:19-cv-1694-ERW, Johnson v.

United States, No. 4:12-CV-2155-AGF (E.D. Mo. Dec. 12, 2012), Johnson v. United States, 4:12-

CV-896-JAR (E.D. Mo. May 23, 2012), Johnson v. Obama, No. 4:10-CV-2303-RWS (E.D. Mo.

Dec. 14, 2010), Johnson v. Astrue, No. 4:10-CV-497-CAS/FRB (E.D. Mo. Nov. 23, 2010. In
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 2 of 23 PageID #: 975




Plaintiffs’ prior litigation, they alleged many high-level government officials were involved in

conspiracies to deprive Plaintiff Joseph Johnson of his social security benefits.

        In the instant action, Plaintiffs appear to be again challenging the 2010 decision in Johnson

v. Astrue, 4:10-CV-497-CAS (E.D. Mo.), which allowed the Social Security Administration (SSA)

to collect overpayments made to Plaintiff Joseph Johnson. Plaintiffs allege that the federal

defendants, State Court judges, and litigants in the prior actions conspired to remove Plaintiffs’

prior petition from Missouri State Court to the United States District Court for the Eastern District

of Missouri in order to deny Plaintiffs the opportunity to re-litigate Judge Shaw’s 2010 decision in

State Court.     Plaintiffs’ allegations also relate to Plaintiff Jerry Johnson’s continued civil

commitment.

                               LEGAL STANDARDS OF REVIEW


        Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a pleading to contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates the dismissal of a claim

if there has been a failure to state a claim upon which relief can be granted. To survive a motion

to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp., v.

Twombly, 550 U.S. 544, 570 (2007)). Factual allegations must be enough to raise a right to relief

above the speculative level[.]” Twombly, 550 U.S. at 555. A “formulaic recitation of the elements

of a cause of action” will not suffice. Id. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).



                                                  -2-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 3 of 23 PageID #: 976




                                             DISCUSSION

        A. Defendants Denise Thomas, Mark Stringer, Laurent Javois, and the Honorable
           Eric Schmitt’s Motion to Dismiss Plaintiffs’ Complaint (ECF No. 23).

        Denise Thomas is the General Counsel, Mark Stringer is the director, and Laurent Javois

is the regional executive officer for the Missouri Department of Mental Health (“MDMH”).

Defendant Eric Schmitt is the Attorney General of Missouri.


        On September 19, 1977, Plaintiff Jerry Johnson was acquitted of a criminal charge filed

against him on the grounds of mental disease of defect by the St. Louis City Circuit Court. (ECF

No. 1-2 at 19). The St. Louis City Circuit Court ordered him into MDMH custody at the Fulton

State Hospital in Fulton, Missouri. (Id.) On April 25, 2016, Plaintiff Jerry Johnson was granted a

conditional release without discharge by the St. Louis City Circuit Court. (ECF No. 1-2 at 22).

The St. Louis City Circuit Court later amended that release to be a conditional release with

discharge on February 18, 2018. (Id.) On March 5, 2020, Defendant Javois, regional executive

officer at MDMH, applied to the St. Louis City Circuit Court to amend and extend Plaintiff Jerry

Johnson’s conditional release. (Id.) On April 25, 2020, the St. Louis City Circuit Court granted

Defendant Javois’s application on several conditions, including that Plaintiff Jerry Johnson live in

a residential care facility, follow all rules and regulations of that facility, permit MDMH personnel

to enter, monitor and inspect his residence, and participate in structured activities. (ECF No. 1-2

at 24-28).


        “Ordinarily, in addressing a motion to dismiss, the Court would analyze the complaint

count by count, stating the elements of the causes of action, and then determining whether the

plaintiff alleged ‘sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Johnson v. United States, No. 4:19-CV-2328 SRC, 2019 WL 6910050, at *4 (E.D.



                                                   -3-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 4 of 23 PageID #: 977




Mo. Dec. 19, 2019) (quoting Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009))

(quoting Iqbal, 556 U.S. at 678). In this case, as with their prior cases, “[P]laintiffs’ complaint

alleges so few facts, as opposed to legal conclusions, recitation of legal jargon, and allegations so

fantastic or delusional that they rise to the level of the irrational and wholly incredible, that the

Court declines to address each purported count separately.” Johnson v. United States, 2019 WL

6910050, at *4: see Glick v. W. Power Sports, Inc., 944 F.3d 714, 718 (8th Cir. 2019)(citing Braden

v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (“[T]he complaint should be read as a

whole, not parsed piece by piece to determine whether each allegation, in isolation, is plausible.”)).

Thus, the Court holds that Plaintiffs’ pleadings are largely indecipherable and fail to state a

discernable cause of action. Accordingly, the Court holds that Plaintiffs fail to properly state a

cause of action against Denise Thomas, Mark Stringer, Laurent Javois, and the Honorable Eric

Schmitt. See Johnson v. United States, No. 4:20-CV-00679 SRC, 2020 WL 3250072, at *4 (E.D.

Mo. June 16, 2020).

       In addition, Plaintiffs fail to state a claim because a motion for habeas corpus is the only

means by which to challenge the length or validity of a civil commitment. Plaintiffs’ claims for

habeas relief are not properly brought as a Section 1983 claim. 1 Plaintiffs purport to join their

claims with a “writ of habeas corpus” based upon Plaintiff Jerry A. Johnson’s “indefinite detention

custody of the Missouri Dep’t of Mental Health.” (ECF No. 1 at 16; see also ECF No. 1 at 27




1
  To state a § 1983 claim, a plaintiff must plead “(1) that the defendant(s) acted under color of state
law, and (2) that the alleged wrongful conduct deprived the plaintiff of a constitutionally protected
federal right.” Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009). A school district
may be considered a “person” for purposes of § 1983 liability. Keckeisen v. Indep. Sch. Dist., 509
F.2d 1062, 1065 (8th Cir. 1975). “[I]n evaluating a § 1983 claim, the precise constitutional
violation which is alleged must be identified.” Poehl v. Randolph, No. 4:05CV00400 ERW, 2006
WL 1236838, at *3 (E.D. Mo. May 3, 2006) (citing Rogers v. City of Little Rock, Ark., 152 F.3d
790, 796 (8th Cir .1998)).


                                                 -4-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 5 of 23 PageID #: 978




(asserting Defendants “conspired to suspend petitioner’s writ of habeas corpus … action at law for

fraud”)).   The Court holds that Plaintiffs’ habeas claims are not cognizable under 42 U.S.C. §

1983. See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973) (“Congress has determined that habeas

corpus is the appropriate remedy for state prisoners attacking the validity of the fact or length of

their confinement, and that specific determination must override the general terms of 1983.”). The

Court dismisses Plaintiffs’ Complaint to the extent it attempt to allege a habeas action as a Section

1983 action.


       Further, and to the extent that Plaintiffs attempt to bring their claims as a habeas action,

those claims fail because Plaintiffs have not exhausted their administrative remedies. To challenge

his state conviction or sentence to confinement in federal court, Plaintiffs must petition for a writ

of habeas corpus. Preiser, 411 U.S. at 501. Before seeking federal habeas relief, Plaintiffs must

exhaust all adequate and available state court remedies. 28 U.S.C. § 2254(b)(c); Rose v. Lundy,

455 U.S. 509, 520 (1982); Powell v. Wyrick, 657 F.2d 222 (8th Cir.1981). The state courts must

have an opportunity to review the merits of Plaintiffs’ contentions and must be given primary

responsibility in their own criminal cases. Fay v. Noia, 372 U.S. 391 (1963); Tyler v. Swenson,

527 F.2d 877 (8th Cir.1976). Plaintiffs do not allege that Plaintiff Jerry Johnson, or any of the

other Plaintiffs, exhausted his/their state administrative remedies prior to bringing this lawsuit.

Plaintiffs do not allege that there are no Missouri remedies available to them. 2 As an additional

basis, the Court dismisses the Complaint for failure to exhaust Plaintiffs’ administrative remedies.



2
     Missouri law establishes the availability of habeas corpus to persons
such as Plaintiffs. “Every person committed, detained, confined or restrained of his liberty, within
this state, for any criminal or supposed criminal matter, or under any pretense whatsoever, except
when, according to the provisions of this chapter, such person can be neither discharged nor bailed,
or otherwise relieved, may prosecute a writ of habeas corpus as herein
provided, to inquire into the cause of such confinement or restraint.” R.S.Mo. § 532.010.


                                                -5-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 6 of 23 PageID #: 979




        Thus, the Court grants Defendants Denise Thomas, Mark Stringer, Laurent Javois, and the

Honorable Eric Schmitt’s Motion to Dismiss Plaintiffs’ Complaint (ECF No. 23) in full.


        B. Defendants the Honorable Rex Burlison, the Honorable Christopher McGraugh,
           and Thomas Kloeppinger’s Motion to Dismiss (ECF No. 30)

        Defendants the Honorable Rex Burlison and the Honorable Christopher McGraugh are

circuit judges in the 22nd Judicial Circuit, State of Missouri. Defendant Thomas Kloeppinger is

the circuit clerk of the 22nd Judicial Circuit.


        Plaintiffs accuse Judge Burlison and Judge McGraugh of engaging in fraud, along with the

City of St. Louis, to allow the City of St. Louis to remove their prior litigation, case no. 2022-

cc00594, to federal court (where it was filed as 4:20-cv-00679). (Compl., ¶ 25).    Plaintiffs also

allege that Judge Burlison and Judge McGraugh “suspended petitioner’s writ of habeas corpus

[and] denied petitioner of his substantive right to Due Process and Equal Protection of law 14th

Amendment.”       (Compl., ¶84). Plaintiffs further allege that Judge McGraugh and Clerk

Kloeppinger intentionally engaged in wire fraud and withheld summonses from certain defendants

in prior the litigation. (Compl., ¶¶75-80).


        Initially, the Court dismisses Plaintiffs’ claims against Defendants Burlison, McGraugh,

and Kloeppinger because the Complaint fails to state allege a claim under the Twombly and Iqbal

standards. See Twombly, 550 U.S. at 555; Johnson, 2020 WL 3250072, at *4.


        Second, the Court finds that Plaintiffs’ habeas claims are not cognizable under § 1983. See

Preiser, 411 U.S. at 490. Likewise, to the extent that Plaintiffs attempt to state a habeas corpus

claim their action fails because they have not exhausted their state court remedies. See 28 U.S.C.

§ 2254(b)(c); Rose, 455 U.S. at, 520 (1982); Powell, 657 F.2d 222.



                                                  -6-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 7 of 23 PageID #: 980




       Moreover, to the extent that Plaintiffs bring this lawsuit for the Court to overturn a state

court decision, the Court grants the Motion to Dismiss those claims based upon the Rooker–

Feldman doctrine. Mosby v. Ligon, 418 F.3d 927, 931 (8th Cir. 2005) The Rooker–Feldman

doctrine provides that, “with the exception of habeas corpus petitions, lower federal courts lack

subject matter jurisdiction over challenges to state court judgments.” Ballinger v. Culotta, 322

F.3d 546, 548 (8th Cir.2003) (internal quotation omitted). The doctrine bars federal courts from

hearing cases brought by the losing parties in state court proceedings alleging “injury caused by

the state-court judgment and seeking review and rejection of that judgment.” Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). “District courts generally may not review

state court decisions because jurisdiction to review most state court judgments is vested

exclusively in the United States Supreme Court.” Parker v. Gribble, No. 06-0679-CV-W-GAF,

2006 WL 8438536, at *2 (W.D. Mo. Nov. 28, 2006) (citing Ballinger v. Culotta, 322 F.3d 546,

548 (8th Cir. 2003)).


       Here, Plaintiff Jerry Johnson was civilly committed to the Missouri Department of Mental

Health custody by the St. Louis City Circuit Court. (ECF No. 1-2 at 19). Plaintiffs’ current lawsuit

challenges state court action and, thus, is clearly improper under the Rooker-Feldman doctrine.

See Parker, 2006 WL 8438536 (dismissing lawsuit seeking “unconditional release from state

custody based on his alleged recovery from mental illness” based on the Rooker-Feldman

doctrine). The Court holds that Plaintiffs’ causes of action are barred by the Rooker-Feldman

doctrine to the extent that they are trying to relitigate state court litigation for Plaintiff Jerry

Johnson’s civil commitment to the Missouri Department of Mental Health. Parker, 2006 WL

8438536.




                                               -7-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 8 of 23 PageID #: 981




        Plaintiffs’ claims also fail because Defendants are entitled to absolute judicial immunity

and/or quasi-judicial immunity. Under the doctrine of absolute judicial immunity, it is well

established that “[a] judge is entitled to absolute immunity for all judicial actions that are not ‘taken

in a complete absence of all jurisdiction.’” Penn v. United States, 335 F.3d 786, 789 (8th Cir. 2003)

(quoting Mireles v. Waco, 502 U.S. 9, 11–12, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991)); see also, e.g.,

Maness v. District Court of Logan County, 495 F.3d 943, 944 (8th Cir. 2007). Judicial immunity

protects the finality of judgments, discourages inappropriate collateral attacks, and “protect[s]

judicial independence by insulating judges from vexatious actions prosecuted by disgruntled

litigants.” Forrester v. White, 484 U.S. 219, 225 (1988) (citing Bradley v. Fisher, 80 U.S. (13

Wall.) 335, 20 L.Ed. 646 (1872)); Smith v. Finch, 324 F. Supp. 3d 1012, 1020 (E.D. Mo. 2018).

Through the doctrine of absolute quasi-judicial immunity, courts have extended the protections of

judicial immunity to individuals other than judges, such as court clerks, under some limited

circumstances. Smith v. Finch, 324 F. Supp. 3d 1012, 1020 (E.D. Mo. 2018). Court clerks “‘are

absolutely immune only for acts that may be seen as discretionary, or for acts taken at the direction

of a judge or according to court rule.’” Finch, 324 F. Supp. 3d at 1024 (quoting Geitz v. Overall,

62 F. App'x 744, 746, 2003 WL 1860542, (8th Cir. 2003)). Likewise, judicial immunity extends

to Executive Branch officials who perform quasi-judicial functions, see Butz v. Economou, supra,

438 U.S. at 513–514, 98 S.Ct., at 2914, or who perform prosecutorial functions that are “intimately

associated with the judicial phase of the criminal process,” Imbler v. Pachtman, 424 U.S. 409, 430

(1976); Forrester, 484 U.S. at 225–26.


        Here, Plaintiffs’ claims against Judge Burlison and Judge McGraugh pertain solely to their

roles in Plaintiffs’ previous civil and habeas cases. See Case No. 1922-CC12348. Judge Burlison

and Judge McGraugh’s actions taken as part of that lawsuit were in their official capacities, and



                                                  -8-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 9 of 23 PageID #: 982




Plaintiffs have not alleged anything to the contrary. Likewise, Plaintiffs’ allegations against

Defendant Kloeppinger all relate to his activities within in the scope his duties as clerk of the court

and under the direction of the 22nd Circuit Judges’ supervision. See, e.g., Twentieth Jud. Cir. of

State of Mo. v. Bd. of Comm'rs of Cty. of Franklin, 911 S.W.2d 626, 628 (Mo. 1995) (“the clerk is

an agent of the circuit judge and possesses the statutory authority to perform certain tasks. The

judge, as the principal, possesses the inherent power to perform the tasks”). Thus, the Court holds

Defendants are immune from suit and the claims against them are dismissed.


       Finally, the Court holds that Plaintiffs’ wire fraud claims 3 against Judge McGraugh and

Defendant Kloeppinger and their civil conspiracy claims 4 against Judge Burlison, Judge

McGraugh, and Defendant Kloeppinger must be dismissed for failure to state a claim. Judge

McGraugh’s sole involvement in this case was as the presiding judge when no summonses were

issued in the underlying case. Likewise, Defendant Kloeppinger’s involvement was limited to

filing pleadings in the case record. Thus, Plaintiffs fail to state a claim for wire fraud because they


3
  Wire fraud occurs when a person:
        having devised or intending to devise any scheme or artifice to defraud, or for
        obtaining money or property by means of false or fraudulent pretenses,
        representations, or promises, transmits or causes to be transmitted by means of
        wire, radio, or television communication in interstate or foreign commerce, any
        writings, signs, signals, pictures, or sounds for the purpose of executing such
        scheme or artifice.
18 U.S.C. § 1343; Jones v. Galaxy 1 Mktg., Inc., 478 S.W.3d 556, 571–72 (Mo. Ct. App. 2015).
The elements of wire fraud under 18 U.S.C. § 1343 are nearly identical to mail fraud, except for
the use of an interstate wire instead of the mail. United States v. McKanry, 628 F.3d 1010, 1017
(8th Cir.2011). Wire fraud requires proof that the “wire, radio, or television” communication
traveled in interstate commerce, 18 U.S.C. § 1343.
4
 The elements of a civil conspiracy claim are: “(1) two or more persons, (2) an object to be
accomplished, (3) a meeting of the minds on the object or course of action, (4) one or more
unlawful overt acts, and (5) resulting damages. The essence of a civil conspiracy is an unlawful
act agreed upon by two or more persons.” Aguilar v. PNC Bank, N.A., 853 F.3d 390, 403 (8th
Cir. 2017) (citing Mackey v. Mackey, 914 S.W.2d 48, 50 (Mo. Ct. App. 1996)).



                                                 -9-
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 10 of 23 PageID #: 983




have not alleged any illegal activities. Similarly, Plaintiffs’ claim for civil conspiracy fails because

Plaintiffs do not allege any object to be accomplished or meeting of the minds as to an unlawful

act. Because Plaintiffs have not alleged an unlawful act agreed to by these Defendants, Plaintiffs’

civil conspiracy claim fails as a matter of law. Mackey, 914 S.W.2d at 50 (“Some unlawful act, in

furtherance of the conspiracy, to the plaintiff's damage by one or more of the defendant

conspirators is the gist of the action.”). For this additional reason, the Court dismisses all claims

against Defendants Burlison, McGraugh, and Kloeppinger.


        C. Defendants Andrew S. Berg (ECF No. 35) Brinker & Doyen, L.L.P.’s Motion to
           Dismiss (ECF No. 36)

        The City of St. Louis removed the lawsuit Johnson v. United States, Case No. 2022-

CC100594 (Circuit Court of the City of St. Louis, filed May 21, 2020) to Federal Court, where it

was Johnson v. United States, Case No. 4:20-CV-00679 (E.D. Mo. 2020). Plaintiffs allege that

Andrew Berg and Brinker & Doyen, L.L.P. (“Brinker”) 5, as well as Charter Communications

Services, LLC (“Charter”), consented to the removal of that action. (Complaint, ¶¶ 6, 14,

Summary) (“defendant city of St. Louis … and consenting to remove defendants Berg and Brinker

& Doyen, LLP and Charter Communications Services, LLC used wire communication the federal

court’s CM/ECF electronic filing system to file a civil demand for civil rights deprivation under a

petition for removal to federal court case No. 4:20-cv-00679”). Thereafter, in June 2020, Plaintiffs

filed a “counterclaim civil demand $96,000,000,000.00” against the City of St. Louis, Berg,

Brinker, and Charter. (Compl., ¶ 9). Berg and Brinker “timely” filed an Entry of Appearance and




5
  Berg and Brinker are separate legal entities but have similar arguments regarding Plaintiffs’
claims against them.


                                                 - 10 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 11 of 23 PageID #: 984




Motion to Dismiss (Compl., ¶ 18). Plaintiffs claim that Charter filed its “time barred” Entry of

Appearance and motion to dismiss case on April 28, 2020. (Complaint, ¶ 18).


       Neither Berg nor Brinker were served personally. (ECF No. 37 at 7). Instead, Plaintiffs

attempted to served Berg and Brinker by means of certified mail. (ECF No. 37-2, 37-3). The

Court grants Plaintiffs’ claims against Defendants Berg and Brinker for improper service of

process. Fed. R. Civ. P. 4.


       In addition, the Court holds that Plaintiffs fail to state a claim for which relief can be

granted against Berg and Brinker. Plaintiffs’ sole basis for their Complaint against Berg and

Brinker is that they consented to the removal of a lawsuit to federal court. Plaintiffs have not

identified any cause of action based upon Berg and Brinker’s consent to removal of a case.

Therefore, the Court finds that Plaintiffs fail to state a claim under Twombly and Iqbal. See

Twombly, 550 U.S. at 555; Johnson, 2020 WL 3250072, at *4. The Court grants Berg and

Brinker’s Motion to Dismiss.


       D. Defendants Erin McGowan, Kimberly Gardner, and Sam Bertolet’s Motion to
          Dismiss (ECF No. 39) 6

           1. McGowan


       Plaintiffs seem to argue that McGowan is liable based upon her filing a Notice of Removal

of on behalf of her client, the City of St. Louis in the prior litigation, Johnson, 2020 WL 3250072.

First, the Court holds that this allegation fails to state a claim under Twombly and Iqbal because

Plaintiffs have not identified any cause of action based upon McGowan’s proper filing of a Notice


6
  As an initial matter, this motion to dismiss is as to McGowan and Bertolet’s official capacities
only. As noted by defense counsel, “Counsel does not represent Gardner or Bertolet in their
individual capacities, and neither are under the impression that he does.” (ECF No. 40 at 8, n.8).


                                               - 11 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 12 of 23 PageID #: 985




of Removal. The Court, therefore, dismisses Plaintiffs’ claims against McGowan for failure to

state a claim. See Twombly, 550 U.S. at 555; Johnson, 2020 WL 3250072, at *4.


       Also, Defendant McGowan has absolute immunity from lawsuit based upon actions she

took as an Associate City Counselor. Murphy v. Morris, 849 F.2d 1101, 1105 (8th Cir. 1988)

(citing Barrett v. United States, 798 F.2d 565, 571–73 (2d Cir. 1986)) (“state assistant attorney

general’s function as a government advocate entitles him or her to absolute immunity from suit for

damages”). Plaintiffs’ allegations against McGowan relate entirely to her conduct as an advocate

for St. Louis City and, thus, she is entitled to absolute immunity from Plaintiffs’ suit. Murphy,

849 F.2d at 1105 (“cloak of immunity is limited to the attorney's performance of regular advocacy

functions, and like the immunity afforded prosecutors, does not extend to intentional misconduct

accomplished outside of the scope of the attorney's function as an advocate for the state”).


       In addition, McGowan is entitled to official immunity against Plaintiffs’ claims. “The

official immunity doctrine provides that public officials acting within the scope of their authority

are not liable in tort for injuries arising from their discretionary acts or omissions.” DaVee v.

Mathis, 812 S.W.2d 816, 827 (Mo. Ct. App. 1991); Seiner v. Drenon, 304 F.3d 810, 813 (8th Cir.

2002). McGowan is entitled to official immunity from any state law claims asserted by Plaintiffs

because her decision to file a Notice of Removal was a discretionary act done in the performance

of her duties. The Court grants her motion to dismiss on this basis.


           2. Official Capacity Claims


       Plaintiffs purport to bring claims against McGowan, Gardner and Bertolet in their official

and individual capacities. Plaintiffs’ §1983 claims against McGowan, Gardner and Bertolet in

their official capacities are essentially claims against their employing governmental entity. See


                                               - 12 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 13 of 23 PageID #: 986




Banks v. Slay, 875 F.3d 876, 878 (8th Cir. 2017) (“A core tenet of 42 U.S.C. § 1983 jurisprudence

is that an official-capacity suit against an individual is really a suit against that official's

government entity.”). In turn, a municipality cannot be held liable under § 1983 “solely because

it employs a tortfeasor.” Bolderson v. City of Wentzville, 840 F.3d 982, 985 (8th Cir. 2016) (citing

Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691 (1978)). Rather, liability for a constitutional

violation attaches only if the violation resulted from an official municipal policy, an unofficial

custom, or a deliberately indifferent failure to train or supervise an official or employee. Id. (citing

Atkinson v. City of Mountain View, 709 F.3d 1201, 1214 (8th Cir. 2013)); Tirado v. City of

Minneapolis, No. 20-1338, 2021 WL 679261, at *5 (D. Minn. Feb. 22, 2021). Here, Plaintiffs’

Complaint does not allege an official municipal policy, unofficial custom, or deliberately

indifferent failure to train or supervise. Thus, Plaintiffs do not state a § 1983 claim for municipal

liability. Likewise, the City cannot be held liable under § 1983 for respondeat superior liability.

Monell, 436 U.S. at 691. Accordingly, the Court dismisses the § 1983 municipal claim and the

official capacity claims against McGowan, Gardner and Bertolet.


        Finally, Missouri law provides that government entities have sovereign immunity from

suit. Mo.Rev.Stat. § 537.600 (creating this immunity). Section 537.600 contains two exceptions

to this grant of sovereign immunity, but neither is at issue here. See Hammer v. City of Osage

Beach, 318 F.3d 832, 841 (8th Cir.2003); Teasley v. Forler, No. 4:06-CV-773 (JCH), 2008 WL

877869, at *2 (E.D. Mo. Mar. 27, 2008). Thus, the Court holds that Plaintiffs’ official capacity

claims for municipal liability under § 1983 against McGowan, Gardner and Bertolet also fail to

state a claim because they are barred by sovereign immunity. See Mo. Rev. Stat. § 537.600.




                                                 - 13 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 14 of 23 PageID #: 987




           3. Res Judicata


       “Under res judicata, a final judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been raised in that action.” Allen v.

McCurry, 449 U.S. 90, 94 (1980). A suit is barred by res judicata (or claim preclusion) when five

elements are satisfied:


               (1) the first suit resulted in a final judgment on the merits; (2) the first suit
               was based on proper jurisdiction; (3) both suits involve the same parties
               (or those in privity with them); (4) both suits are based upon the same
               claims or causes of action; and (5) the party against whom res judicata is
               asserted must have had a full and fair opportunity to litigate the matter in
               the proceeding that is to be given preclusive effect.

Rutherford v. Kessel, 560 F.3d 874, 877 (8th Cir. 2009) (quotation and alterations omitted); United

States v. Bala, 948 F.3d 948, 950 (8th Cir. 2020).


       In Plaintiffs’ most recent lawsuit, the City was dismissed as a defendant with prejudice.

See Johnson, 2020 WL 3250072. Although the precise causes of action alleged by Plaintiffs are

difficult to discern, the instant Complaint clearly derives from the same underlying disputes as the

prior complaints and lawsuits and involve the same parties. That is, the prior lawsuit involved

Plaintiffs’ disputes with the Social Security Administration, Plaintiff’s conditional release, and the

adjudication of Plaintiffs’ prior lawsuits. These same parties fully litigated these causes of action

and were given full opportunities to present their arguments before Plaintiffs’ claims were

dismissed. Therefore, the Court holds that Plaintiffs’ claims against the City, and the official

capacity claims against the individual defendants, are also barred by res judicata. 7



7
  Finally, to the extent that Plaintiffs’ claims against Defendants require federal review of a prior
state court decision (such as Plaintiff Jerry Johnson’s acquittal of a criminal charge against him on
the grounds of mental disease or defect, or his conditional release), such claims are barred by the


                                                - 14 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 15 of 23 PageID #: 988




       E. Defendant Jasmyn Frager’s Motion to Dismiss (ECF NO. 62) and Defendant
          Jasmyn Frager’s Motion to Dismiss (ECF No. 90)

       Jasmyn Frager is the Director of the Benedict Joseph Labre Center in St. Louis, Missouri,

where Plaintiff Jeffrey Johnson is currently housed. See Compl., ¶¶56(a). In the present action,

Plaintiffs’ Complaint does not set forth any factual allegations related to Frager that would give

rise to relief. The Court cannot identify any theory of relief against Frager and, therefore, grants

her motion to dismiss for failure to state a claim. See Twombly, 550 U.S. at 555; Johnson, 2020

WL 3250072, at *4.


       F. Federal Defendants’ Motion to Dismiss, or, in the Alternative, for a More Definite
          Statement (ECF No. 78)

       As an initial matter, Plaintiffs’ Complaint against the Federal Defendants is dismissed

because the Federal Defendants were not properly served. The improper summons delivered to

the Federal Defendants did not contain both the clerk’s signature and the Court’s seal as required

under Fed. R. Civ. P. 4(a)(1)(F) and (G). Further, Plaintiffs served the individuals and the agency,

but failed to serve the Attorney General, as required under Rule 4(i). See Fed. R. Civ. P. 4(i).

Thus, this Court lacks subject matter jurisdiction over Plaintiffs’ claims against the Federal

Defendants. See Cheeks v. Belmar, No. 4:18-CV-2091 CAS, 2019 WL 2568667, at *2 (E.D. Mo.

June 21, 2019)(citing Adams v. AlliedSignal General Aviation Avionics, 74 F.3d 882, 885 (8th Cir.

1996)) (“If a defendant is not properly served, a federal court lacks jurisdiction over that defendant

whether or not he or she has actual notice of the suit.”).




Rooker-Feldman doctrine. See Friends of Lake View Sch. Dist. No. 25 v. Beebe, 578 F.3d 753,
758 (8th Cir. 2009); Dodson v. Univ. of Ark. for Med. Scis., 601 F.3d 750, 754 (8th Cir. 2010).



                                                - 15 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 16 of 23 PageID #: 989




       Further, absolute immunity shields Judge Clark, Clerk Linhares, and the United States

Attorney from Plaintiffs’ Complaint. Here, the claims against Judge Clark, Clerk Linhares, and

the United States Attorney are all barred by absolute or quasi-absolute immunity. Plaintiffs alleged

that Judge Clark participated in a conspiracy by entering a Standing Order and dismissing their

prior cases. Next, Plaintiffs contend Clerk Linhares participated in the conspiracy by sending

Judge Clark’s Standing Order to Plaintiffs through the U.S. mail and by docketing the removed

case. Finally, Plaintiffs assert that the United States Attorney participated in the conspiracy by

moving to dismiss Plaintiffs’ prior Complaint. All of these allegations demonstrate that Judge

Clark, Clerk Linhares, and the United States Attorney are immune from suit under Federal law

based upon their participation in the court adjudication process. The Court grants the Federal

Defendants’ Motion to Dismiss on this basis. See Smith, 324 F. Supp. 3d at 102); Forrester, 484

U.S. at 225–26.


       Moreover, the Court also dismisses the claims against the Federal Defendants because

Plaintiffs’ allegations fail to state a claim. As stated, the Federal Defendants engaged in lawful

conduct and Plaintiffs fail to state any allegations from which they would be entitled to relief. See

Twombly, 550 U.S. at 555; Johnson, 2020 WL 3250072, at *4.


       Finally, the Court holds that Plaintiffs’ claims are barred by res judicata to the extent that

they are trying to relitigate their claims that were decided previously by Judge Clark. This case

meets all of the elements for res judicata. Rutherford, 560 F.3d at 877; Bala, 948 F.3d at 950. In

the most recent suit Judge Clark dismissed with prejudice and the instant case, Plaintiffs

maintained that the Social Security Administration recouped overpayments from Plaintiff Joseph

Johnson to “coverup” embezzled funds. This Court has proper jurisdiction over this lawsuit and

the prior suit. The cases involve the same parties, Plaintiffs and the Social Security Administration.


                                                - 16 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 17 of 23 PageID #: 990




And, finally, Plaintiffs alleged in both cases that the Social Security Administration was

improperly obtaining funds from Plaintiffs Joseph Johnson. Therefore, the Court dismisses this

action against the Federal Defendants because it is barred by res judicata. Rutherford, 560 F.3d at

877; Bala, 948 F.3d at 950.


       G. Dismissal of Plaintiffs’ Remaining Claims


       After service of process in a fee-paid case, a court may dismiss claims under Federal Rule

of Civil Procedure 12(b)(6) on its own motion if the plaintiffs have failed to state a claim upon

which relief can be granted. Murphy v. Lancaster, 960 F.2d 746, 748 (8th Cir. 1992) (per curiam)

(quoting Smith v. Boyd, 945 F.2d 1041, 1042-1043 (8th Cir. 1991) (“a sua sponte dismissal without

prior notice under Rule 12(b)(6) is authorized only ‘when it is patently obvious the plaintiff could

not prevail based on the facts alleged in the complaint.’”)); Murphy v. Lancaster, 960 F.2d 746,

748 (8th Cir. 1992); Johnson v. United States, No. 4:19-CV-2328 SRC, 2019 WL 6910050, at *8

(E.D. Mo. Dec. 19, 2019); see Smithrud v. City of St. Paul, 746 F.3d 391, 395, 396 n.3 (8th Cir.

2014) (a “district court may sua sponte dismiss a case pursuant to Rule 12(b)(6)”). Prior to service

of process, a court may dismiss claims under Rule 12(b)(6) on its own motion only if the complaint

is frivolous, Porter v. Fox, 99 F.3d 271, 273 (8th Cir. 1996); Addison v. Pash, 961 F.2d 731, 732

(8th Cir. 1992) (per curiam), or “when it is patently obvious the plaintiff could not prevail based

on the facts alleged in the complaint,” Smith, 945 F.2d at 1043; Johnson, 2020 WL 3250072.

       Here, several defendants filed motions to dismiss, putting Plaintiffs on notice regarding

deficiencies in their Complaint. A few defendants, however, either were not served with




                                               - 17 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 18 of 23 PageID #: 991




summonses and complaint or were served and have not filed a responsive pleading. 8 As a result,

the Court dismisses Plaintiffs’ claims against all defendants on its own motion only upon a finding

that the Complaint is frivolous, or that it is patently obvious that Plaintiffs could not prevail based

on the facts alleged in the Complaint.

       The Court has carefully reviewed the entire Complaint, viewing the facts and all reasonable

inferences therefrom in the light most favorable to Plaintiffs. As previously stated, the Complaint

is primarily comprised of legal conclusions, recitation of legal jargon, and factual allegations that

are nonsensical, fantastic, or delusional, such that they rise to the level of the irrational and wholly

incredible. Plaintiffs do not plead facts that could support any plausible cause of action against any

of Defendants.

       Under these circumstances, the Court declines to address each purported count separately

as against each defendant, see Glick, 2019 WL 6571150, at *2, but finds the Complaint as a whole

is frivolous, see Porter, 99 F.3d at 273, and further finds it is patently obvious Plaintiffs could not

prevail based on the facts alleged. See Smith, 945 F.2d at 1043. Consequently, on its own motion,

the Court dismisses all of Plaintiffs’ claims against all of the remaining defendants. Johnson, 2020

WL 3250072.

       H. Plaintiffs’ Motion for Discovery for Production of Documents/Records by
          County Prosecutor’s Office Motion for Proposed Order to Compel Discovery
          (ECF No. 41)

       Plaintiffs’ requests for discovery are premature because this Court has not held its Rule

26(f) conference. See Fed. R. Civ. P. 26(d) (“A party may not seek discovery from any source

before the parties have conferred as required by Rule 26(f), except in a proceeding exempted from


8
 See, e.g., Defendant Mary Fox’s Motion to Dismiss (ECF No. 84); Defendant Kimberly
Gardner’s Motion to Dismiss (ECF No. 97) (seeking dismissal for improper service).




                                                 - 18 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 19 of 23 PageID #: 992




initial disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or by

court order.”). The Court agrees that discovery is premature, denies Plaintiffs’ motions for

discovery.


       I. Plaintiffs’ Motion for Joinder of Claim for Unlawful Conversion and Fraudulent
          Transfer of Civil Filing Fee by Court (ECF No. 107)

       In their Motion, Plaintiffs ask this Court to join their new claims for unlawful conversion

and fraudulent transfer of civil filing fee by this Court. Plaintiffs seek to “recoup [their] property

$400.00 Civil Filing Fee because the district court failed to perform its fiduciary duty lawfully

owed to plaintiffs under its jury trial demand preserved inviolate on the estate’s action at law in

related case No. 4:19-cv-02328 AGF/RLW/SRC.” (ECF No. 107 at 6).

       The Court construes Plaintiffs’ Motion for Joinder for Unlawful Conversion and

Fraudulent Transfer of Civil Filing Fee by Court (ECF No. 107) as a motion to amend his

complaint by interlineation. The Court does not accept amendments by interlineation. See Popoalii

v. Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (finding that it is appropriate

to deny leave to amend a complaint when a proposed amendment was not submitted with the

motion). Therefore, the Court denies Plaintiffs’ Motion for Joinder for Unlawful Conversion and

Fraudulent Transfer of Civil Filing Fee by Court (ECF No. 107).

       J. Plaintiffs’ Claim No. 1: Section 1983 Joinder of Claim Adding Defendants Chief
          Judge Lavenski Smith and District Judge Ronnie L. White (ECF No. 115)

       In Plaintiffs’ Claim No. 1: Section 1983 Joinder of Claim Adding Defendants Chief Judge

Lavenski Smith and District Judge Ronnie L. White (ECF No. 115), which the Court construes as

a motion for leave to amend the Complaint, Plaintiffs purport to add claims against Chief Circuit

Judge Lavenski Smith and District Judge White to the claims in the instant cause of action. This

motion fails for several reasons.



                                                - 19 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 20 of 23 PageID #: 993




       As an initial matter, the Court denies this Motion because it does not accept amendments

by interlineation. See Popoalii, 512 F.3d at 497. In addition, the Court denies Plaintiffs’ Motion

because it purports to allege claims that are unrelated to the allegations in the Complaint. The

Complaint relates to Social Security Administration, Plaintiff’s conditional release, and the

adjudication of Plaintiffs’ prior lawsuits. The proposed amendment, however, relates to the

adjudication of this action and Plaintiffs’ judicial complaint.     Thus, Plaintiffs’ Motion and

proposed amendment are unrelated to the facts in the underlying Complaint, and the Court denies

the requested amendment. The proposed amendment would introduce entirely new legal theories

to this case, which would be prejudicial to the parties. See Wheeler v. Schmalenberger, No. 1:11-

CV-079, 2012 WL 5986575, at *4 (D.N.D. Nov. 29, 2012) (“Permitting Wheeler to add an

unrelated claim would require additional discovery, confuse the issues, and protract the final

disposition of the case … granting Wheeler leave to add Claim No. 6 would unduly prejudice the

non-moving parties because the claim is based on different facts and legal theories than Wheeler's

original claims and requires the addition of a defendant.”); Popoalii, 512 F.3d at 497 (stating

appellate courts less likely to hold denial an abuse of discretion when late tendered amendments

involve new theories of recovery and impose additional discovery requirements); Wishon v.

Gammon, 978 F.2d 446, 448 (8th Cir.1992) (holding the district court did not abuse its discretion

by denying prisoner leave to amend complaint to add unrelated claim that could be raised in a

different suit). The Court denies Plaintiffs’ request for amendment of this action because the

amendment is unrelated to the instant action, would prejudice the parties, and unduly delay

disposition of this lawsuit.

       Finally, the Court denies the Motion because Plaintiffs’ proposed amendment fails to state

a claim upon which relief can be granted. As with Plaintiffs’ other claims, they fail to allege any




                                              - 20 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 21 of 23 PageID #: 994




cognizable cause of action against Circuit Judge Smith and District Judge White. As a result, the

Court denies the Motion because the proposed amendment would be futile. See Popoalii, 512 F.3d

at 497 (citing Kozohorsky v. Harmon, 332 F.3d 1141, 1144 (8th Cir.2003)); Trademark Med., LLC

v. Birchwood Lab'ys, Inc., 22 F. Supp. 3d 998, 1002 (E.D. Mo. 2014) (“A court may properly deny

a motion to amend a pleading if the amendment would be futile.”).

       K. Plaintiffs’ Motion for Substitution of Defendant Kilolo Kijakazi Acting
          Commissioner Joinder of Claim and Parties Needed for Just Adjudication (ECF
          No. 116)


       Plaintiffs filed a Motion for Substitution of Defendant Kilolo Kijakazi Acting

Commissioner for Joinder of Claim and Parties Needed for Just Adjudication (ECF No. 116). To

the extent that Plaintiffs are asking the Court to substitute Kilolo Kijakazi as the defendant in their

claim against the Social Security Administrator, the Court grants their Motion. However, to the

extent that Plaintiffs are intending to add or modify their claims, this Motion is denied because the

Court does not accept amendment by interlineation. See Popoalii, 512 F.3d at 497.

       Accordingly,


       IT IS HEREBY ORDERED that Defendants Denise Thomas, Mark Stringer, Laurent

Javois, and the Honorable Eric Schmitt’s Motion to Dismiss Plaintiffs’ Complaint (ECF No. 23,

Defendants the Honorable Rex Burlison, the Honorable Christopher McGraugh, and Thomas

Kloeppinger’s Motion to Dismiss (ECF No. 30), Defendants Andrew S. Berg (ECF No. 35)

Brinker & Doyen, L.L.P.’s Motion to Dismiss (ECF No. 36), Defendants Erin McGowan,

Kimberly Gardner, and Sam Bertolet’s Motion to Dismiss (ECF No. 39), Defendant Jasmyn

Frager’s Motion to Dismiss (ECF NO. 62) and Defendant Jasmyn Frager’s Motion to Dismiss

(ECF No. 90), Federal Defendants’ Motion to Dismiss, or, in the Alternative, for a More Definite




                                                - 21 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 22 of 23 PageID #: 995




Statement (ECF No. 78), Defendant Mary Fox’s Motion to Dismiss (ECF No. 84), Defendant

Kimberly Gardner’s Motion to Dismiss (ECF No. 97) are GRANTED.


         IT IS FURTHER ORDERED that Plaintiffs’ Motion for Discovery for Production of

Documents/Records by County Prosecutor’s Office Motion for Proposed Order to Compel

Discovery (ECF No. 41) is DENIED.

         IT IS FURTHER ORDERED that Plaintiffs’ Claim No. 1: Section 1983 Joinder of Claim

Adding Defendants Chief Judge Lavenski Smith and District Judge Ronnie L. White (ECF No.

115) is DENIED.

         IT IS FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Defendant Kilolo

Kijakazi Acting Commissioner Joinder of Claim and Parties Needed for Just Adjudication (ECF

No. 116) is GRANTED, in part, and DENIED, in part. Kilolo Kijakazi, Acting Commissioner of

Social Security, is substituted as the Defendant herein pursuant to Rule 25(d), Fed. R. Civ. P., and

the Clerk shall modify the parties and the short caption of the case accordingly. Plaintiffs’ Motion

for Substitution of Defendant Kilolo Kijakazi Acting Commissioner Joinder of Claim and Parties

Needed for Just Adjudication (ECF No. 116) is denied in all other respects.

         IT IS FURTHER ORDERED that Plaintiffs’ Letter of Information to Court Request for

Orders in Paper Form (ECF No. 100) is DENIED as moot.

         IT IS FINALLY ORDERED that on the Court's own motion, all claims in Plaintiffs’

Complaint are DISMISSED with prejudice as against all defendants.

         An appropriate order of dismissal with prejudice will accompany this Memorandum and

Order.




                                               - 22 -
Case: 4:21-cv-00039-RLW Doc. #: 117 Filed: 09/21/21 Page: 23 of 23 PageID #: 996




Dated this 21st day of September, 2021.




                                                   __________________________________
                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                          - 23 -
